     Case 3:17-cv-01362 Document 49 Filed 01/15/20 Page 1 of 2 PageID #: 975



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

       Plaintiff,

v.                                           CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

       Plaintiff,

v.                                           CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________



                                     ORDER

       On January 14, 2020, a Conditional Remand Order was filed

herein indicating that these cases were remanded to this court

from the Northern District of Ohio, MDL 2804.

       On or before January 29, 2020, the parties are hereby

ORDERED to confer and to file in these cases all documents from

MDL 2804 that the parties jointly deem relevant to constitute an

appropriate record for these cases.           When filing the documents

from MDL 2804, the parties are directed to use the CM/ECF event

entitled “Reference OHND MDL 1:17-md-02804" (available under
  Case 3:17-cv-01362 Document 49 Filed 01/15/20 Page 2 of 2 PageID #: 976



Civil > Court Events > OHND MDL 1:17-md-02804).               The main

document for each entry shall be the Joint Designation for the

entry from the Ohio Northern District MDL and the “Attachment”

should be each individual document for that docket entry.                The

description for each Attachment should closely match the

description from the Ohio Northern District MDL docket.

     The parties are advised that while the dockets of the

individual cases will transfer to the Southern District of West

Virginia, all pending motions have been terminated.                 Any motions

requiring a ruling by this court should be filed anew.

     The Clerk is directed to send copies of this Order to all

counsel of record.

     IT IS SO ORDERED this 15th day of January, 2020.

                                  ENTER:



                                   David A. Faber
                                   Senior United States District Judge




                                     2
